UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-2167



SHARON L. BLOUNT,

                                              Plaintiff - Appellant,

          versus


TOMMY G. THOMPSON, SECRETARY, UNITED STATES
DEPARTMENT OF HEALTH AND HUMAN SERVICES,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, District Judge.
(CA-03-2042)


Submitted:   January 26, 2005           Decided:     February 23, 2005


Before LUTTIG, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sharon L. Blount, Appellant Pro Se. Ariana Wright Arnold, OFFICE OF
THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Sharon L. Blount appeals the district court’s order

awarding   summary   judgment     to   Defendant   in    her   employment

discrimination action.      We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court. See Blount v. Thompson, No. CA-03-2042 (D. Md.

filed Aug. 24, 2004 & entered Aug. 25, 2004).           We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                 AFFIRMED




                                  - 2 -